Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/569,244, the amendment filed on 7/5/2022 is herein acknowledged. Claims 1 and 12-13 have been amended. Claims 1-13 are pending.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (EP 0733972) in view of Alger et al. (US 5,913,217).
As per claim 1. A method for creating identifiers for information units in a distributed system, a respective way of functioning of the functional unit being defined by assignment of a respective information unit to a functional unit of the distributed system; the method comprising: [Martin teaches a system/method in a distributed computer system (page 2, lines 7-10) which includes the generation of unique identifier (page 3, line 18-page 4, line 27)]
creating an identifier which is assigned for identification to the respective information unit upon generation of the respective information unit; [Martin teaches “creation of objects having unique identifiers… Beginning with initialization step 502, creation of a unique ID for the object at step 504 precedes the creation of the object itself at step 506… the object may be created before the unique ID is created” (page 6, lines 25-32; fig. 5 and related text)]
utilizing a unique component identification of a component of the distributed system for the identifier; [Martin teaches “the network address for the machine on which the object is being created is obtained” (page 6, lines 33-47; fig. 6 and related text) “A preferred machine address is the network IP address for the machine” (page 6, lines 42-46)]
combining the unique component identification with a respective current counter value of a respective counter unit arranged in the component, each respective counter unit comprising the component of the distributed system to which the unique component identification utilized is assigned; [Martin teaches “The formation of the unique ID… In addition, a value from an incrementer associated with the process is obtained… and the machine address, process ID, local system time and increment value are concatenated to form a single string” (page 6, lines 33-41; fig. 6 and related text) where Martin further explains “The formation of the unique ID is described in Figure 6 with respect to sequence 600… the network address for the machine on which the object is being created is obtained… the process ID for the process that is creating the identifiable object is obtained… and the current local system time is obtained… In addition, a value from an incrementer associated with the process is obtained” (page 6, lines 33-41) where fig. 6 also shows the incrementer as being local]. Thus, according to Martin, the machine ID is a machine on which the object is being created and refers to the incrementer as local; where even though Martin does not expressly refer to the incrementer being in arranged in the machine or component, one of ordinary skill in the art would have found it obvious to explicitly have this local incrementer be arranged in the machine or component since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and doing so would at least provide flexibility of design and increased speed in unit in the creation for the unique identifier for information units
incrementing the counter value after generation of the respective identifier; and [Martin teaches “Increment value 610 is obtained by calling a local counter…” (page 6, lines 33-46; fig. 6 and related text) where after the generation of the ID and before generating a new ID, the counter is incremented in step 610 (fig. 6 and related text)]
storing the incremented counter value as the respective current counter value in the respective counter unit arranged in the component [Martin teaches “Increment value 610 is obtained by calling a local counter…” (page 6, lines 33-46; fig. 6 and related text) where the value of the current counter value must be stored/accessible in order for it to be called for each formation of the unique ID. Martin further explains “The formation of the unique ID is described in Figure 6 with respect to sequence 600… the network address for the machine on which the object is being created is obtained… the process ID for the process that is creating the identifiable object is obtained… and the current local system time is obtained… In addition, a value from an incrementer associated with the process is obtained” (page 6, lines 33-41) where fig. 6 also shows the incrementer as being local]. Thus, according to Martin, the machine ID is a machine on which the object is being created and refers to the incrementer as local; where even though Martin does not expressly refer to the incrementer being in arranged in the machine or component, one of ordinary skill in the art would have found it obvious to explicitly have this local incrementer be arranged in the machine or component since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and doing so would at least provide flexibility of design and increased speed in unit in the creation for the unique identifier for information units]; but Martin does not expressly refer to storing the incremented counter value. 
Regarding the limitations of storing the incremented counter value, Alger teaches [generation of a counter-based UUID (universally unique identifier) (col. 3, line 60-col. 4, line 41; fig. 4 and related text) where “The generate counter-based UUID component maintains the actual counter that is incremented each time a UUID is allocated… the actual counter is stored… in step  804, the component persistently stores the actual counter” (col. 8, lines 16-41) “Whenever the actual counter is incremented so that the log point part in changed (i.e., every 2^16 increments), the value of the log point part is stored persistently on a storage device” (col. 6, lines 62-65)].
Martin and Alger are analogous art because they both deal with generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Martin to have the counter/incrementer arranged in the component or machine, since arrangement of the counter in the component would involve rearrangement of parts and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Arranging the counter in the component would at least provide flexibility of design and increased speed in the creation for the unique identifier for information units.  Additionally, it would have been obvious to modify Martin to include permanently storing the value of the incremented counter value as taught by Alger, since doing so would provide the benefits of guaranteeing uniqueness of UUIDs generated by computer system (col. 6, line 53-col. 7, lines 33). 
Therefore, it would have been obvious to combine Martin and Alger for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 3. The method as claimed in claim 1, wherein the counter unit is initialized with a defined start value [Martin teaches “Increment value 610 is obtained by calling a local counter…” (page 6, lines 33-46; fig. 6 and related text). Alger teaches “the actual counter may be set to a random value or the clock value when the component is first installed on a computer system, rather than set to 0. The setting to a random value or a clock value helps reduce the possibility that different computer systems will generate duplicate UUIDs. If the node ID field and the clock sequential/variant field are the same for two computer systems, then if each computer system initializes its actual counter to zero, then they will generate duplicate UUIDs. In contrast, if their actual counters are initialized to random values, then it is less likely that they would generate duplicate UUIDs.“ (col. 8, lines 54-65)].  
As per claim 5. The method as claimed in claim 1, wherein a generation unit generates the information unit and the respective associated identifier [Martin teaches machine in which objects and unique ID for the object are created (page 6, lines 25-46; figs. 5-6 and related text). Alger teaches computer system including component 411 to generate a counter-based UUID (fig. 4 and related text; col. 6, lines 10-21) where a computer system creates objects (col. 1, lines 12-41)].  
As per claim 6. The method as claimed in claim 1, wherein the generation unit is implemented as a functional unit on the same component for which the respective information unit and the respective associated identifier is generated [Martin teaches machine in which objects and unique ID for the object are created (page 6, lines 25-46; figs. 5-6 and related text). Alger teaches computer system including component 411 to generate a counter-based UUID (fig. 4 and related text; col. 6, lines 10-21) where a computer system creates objects (col. 1, lines 12-41)].    
As per claim 7. The method as claimed in claim 1, wherein the generation unit is implemented as a functional unit on a separate component, which is connected via at least one of (i) a direct communication connection and (ii) gateway unit to the respective component, for which the respective information unit and the respective associated identifier is generated [Martin teaches a distributed object system/method where distributed objects can be located on one or more computers on a network (page 5, lines 3-21 and 50-55; figs. 1-2 and related text) where machine on which the object is being created runs the methods of figs. 5 and 6 (figs. 5 and 6 and related text). Alger teaches computer 401 on a network generating counter-based UUIDs on component 411 (fig. 4 and related text) and also teaches embodiments which are well known where machines request unique UUIDs from a central allocator (fig. 2 and related text; fig. 5 and related text)].  
As per claim 8. The method as claimed in claim 1, wherein the respective information unit and the respective associated identifier are stored in a memory unit with at least one of (i) additional status and (ii) generation information [Martin teaches “A “distributed object system” or “distributed object environment” refers to a system comprising remote objects that communicate through an object request broker (ORB) that is aware of the locations and status of the objects in the distributed object system” (page 5, lines 14-21). “The object identifier is preferably stored either in the reference data extension of the object or the persistent data storage associated with the object… the unique ID may be stored in any location which is accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…”  (page 6, lines 30-41). Alger teaches “FIG. 6 is a block diagram illustrating a compressed UUID index. A UUID index, as shown in FIG. 3, contains an entry for each row of a database table. Each entry contains the UUID of the row and a row identifier that indicates the location of the row within the table. The entries of the UUID index are preferably sorted based on a right-to-left ordering of bits of the UUIDs. Each row of the database table contains its UUID plus data values. The compressed UUID index 620 contains variable-length entries with three fields: a redundant field, a remainder field, and an RID field. The redundant field indicates the count of bits of the suffix of the UUID of this entry that is redundant with the previous entry in the UUID index. The remainder field contains the bit values for those bits which are not redundant. The RID field contains the row identifier. The compressed UUID index is created by scanning uncompressed UUID index and determining the count of bits of the redundant suffix of adjacent entries. The redundant field of an entry is set to that count. The entries in the compressed UUID index are stored in contiguous memory locations that typically result in a considerable savings in memory usage.” (col. 7, lines 34-54)].  
As per claim 9. The method as claimed in claim 8, wherein information stored in the memory unit for the respective identifiers created is processed with aid by the generation unit [Martin teaches machine on which the object is being created “The object identifier is preferably stored either in the reference data extension of the object or the persistent data storage associated with the object… the unique ID may be stored in any location which is accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…”  (page 6, lines 30-41). Alger teaches computer system including component 411 to generate a counter-based UUID (fig. 4 and related text; col. 6, lines 10-21) where a computer system creates objects (col. 1, lines 12-41) and Table storing objects along with UUID (fig. 6 and related text)].  
As per claim 10. The method as claimed in claim 1, wherein additional identification information is utilized for the generation of the identifier for the respective information unit [Martin teaches “Martin teaches “The formation of the unique ID… In addition, a value from an incrementer associated with the process is obtained… and the machine address, process ID, local system time and increment value are concatenated to form a single string” (page 6, lines 33-41; fig. 6 and related text). Alger teaches UUID containing counter value, clock sequential/variant filed and node ID (fig. 5 and related text)].  
As per claim 11. The method as claimed in claim 1, wherein the respective information unit and the respective associated identifier is stored after assignment to a respective functional unit in a non-volatile memory element [Martin teaches “A “distributed object system” or “distributed object environment” refers to a system comprising remote objects that communicate through an object request broker (ORB) that is aware of the locations and status of the objects in the distributed object system” (page 5, lines 14-21). “The object identifier is preferably stored either in the reference data extension of the object or the persistent data storage associated with the object… the unique ID may be stored in any location which is accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…”  (page 6, lines 30-41). Alger teaches Table storing objects along with UUID stored in contiguous memory locations (fig. 6 and related text)].  
As per claim 12. The method as claimed in claim 1, wherein the component identification and the respective current counter value of the counter unit is stored in a non-volatile memory element on the respective component [Martin teaches ““The formation of the unique ID… In addition, a value from an incrementer associated with the process is obtained… and the machine address, process ID, local system time and increment value are concatenated to form a single string… stored in a memory location accessible to the object… Preferred memory locations include those locations for which access can be accomplished efficiently, such as the memory space assigned for persistent storage for the object…” (page 6, lines 33-41; fig. 6 and related text). Alger teaches “The node ID field contains a node identifier that uniquely identifies the computer system that created the UUID. By convention, manufacturers of network access cards assign a 48-bit unique identifier to each network access card that they create. Consequently, if a computer system has a network access card, then the node ID field is set to the value of that network access card identifier. However, if a computer system does not have a network access card, then the computer system randomly generates a value that it uses as its unique identifier and sets the node ID field to that value” (col. 2, lines 1-20) “The UUID… contains the Node ID field set to the node identifier” (fig. 5 and related text) where in step 805, node ID is stored in UUID (fig. 8 and related text) “The generate counter-based UUID component maintains the actual counter that is incremented each time a UUID is allocated… the actual counter is stored… in step  804, the component persistently stores the actual counter” (col. 8, lines 16-41) “Whenever the actual counter is incremented so that the log point part in changed (i.e., every 2^16 increments), the value of the log point part is stored persistently on a storage device” (col. 6, lines 62-65) where Alger also teaches Table storing objects along with UUID stored in contiguous memory locations (fig. 6 and related text)].  
As per claim 13. The method as claimed in claim 1, wherein the component identification, of the respective current counter value of the counter unit as well as the respective identifiers of the respective information units are stored encoded [Alger teaches UUID comprising counter value, clock sequential/variant filed and node ID (fig. 5 and related text) being compressed and stored in compressed form (col. 4, lines 16-41; col. 7, line 34-col. 8, line 15; col. 9, lines 19-35)  where compression involves encoding information using fewer bits than the original representation].

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (EP 0733972) in view of Alger et al. (US 5,913,217) as applied in the rejection of claim 1 above, and further in view of Haggerty et al. (US 2012/0260086).
As per claim 2. The combination of Martin and Alger teaches The method as claimed in claim 1, wherein access to the counter unit is at least restricted during generation of the information unit and the respective associated identifier [“Increment value 610 is obtained by calling a local counter, which counter differentiates various threads that are being executed simultaneously.” (page 6, lines 42-46) and Alger teaches counter value used to generate UUIDs (fig. 5 and related text)] but the combination of Martin and Alger does not expressly disclose restricted access to the counter; however, regarding these limitations, Haggerty teaches [“ a counter-based unique identifier uses a unique counter value as a secret that is protected by the access control client of the device.” (par. 0059)]. 
Martin, Alger and Haggerty all deal with solving the same problem of generation of unique identifiers in a computing system.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Martin and Alger to protect/restrict access to the counter value of a unique identifier as taught by Haggerty since doing so would further ensure uniqueness of the identifier.
Therefore, it would have been obvious to combine Martin and Alger for the benefit of creating a storage system/method to obtain the invention as specified in claim 
As per claim 4. The method as claimed in claims 2, wherein the counter unit is initialized with a defined start value [The rationale in the rejection of claim 3 is herein incorporated].  

PRIOR ART 
	Lacapra et al. (US 2009/0271412) teaches “Each server node that joins the infrastructure is assigned a unique and permanent ID. Also, each peer set, when created, is assigned an ID that is unique for that peer set and is not changed even if the members of the set change (This peer set ID could be associated with a multi-cast address for the peer set (if multi-casting is used), or it might be a virtual IP address that is assigned to the primary set member and migrates with the primary role. The unique peer set ID could also be used as the least significant portion of the multi-cast (or virtual) IP address). The namespaces of node IDs and peer set IDs are disjoint. Also, for each set another peer set is designated as its supervisor. Its role will be clarified below. The algorithm used to choose a supervisor peer set is simple. If there are N peer sets in the system, the supervisor of set i is set i-1. Set 0 has set N-1 as its supervisor. This implies that a single peer set is not admissible for a MaxiFS system to function: at least two are needed. When a peer set is established, a counter is initialized to zero. This number is called the peer set generation counter. Members of the same set always have to have the same generation counter and embed it within any message they send to clients or to other server nodes.” (par. 0344).
Aron et al. (US 2018/0314599) teaches “identifying a plurality of clusters, a cluster of the plurality of clusters having a plurality of nodes, nodes of the plurality of nodes being uniquely identified within the cluster by node identifiers, the nodes of the plurality of nodes identify data items using at least the node identifiers, wherein the node identifiers are not unique across clusters of the plurality of clusters; and uniquely identifying data items across clusters of the plurality of clusters by: maintaining a plurality of counters, a first set of counters of the plurality of counters corresponding to a first cluster having a plurality of nodes and a logical collection of storage devices, respective counters of the first set of counters correspond to respective nodes of the plurality of nodes, a second counter of the plurality of counters corresponding to logical collections of storage devices of clusters of the plurality of clusters, receiving a command to store data at an individual node of the plurality of nodes of a first cluster, identifying a value of an individual counter of the first set of counters corresponding to the individual node, generating a unique ID for a data item corresponding to the data based on at least the value of the individual counter and a unique identifier for the logical collection of storage devices of the first cluster, and storing the data item using the unique ID for the data item.” (claim 1).
Fried et al. (US 9,069,571) teaches “generating a portion of each of the plurality of unique device names of the plurality of shared storage devices utilizing a monotonically advancing counter maintained on the trusted shared storage device; forming each of the plurality of unique device names by concatenating a value of the monotonically advancing counter with a reserved constant maintained on the trusted shared storage device; a particular node among the nodes defined as members of the cluster by the cluster configuration database searching the cluster configuration database on the trusted shared storage device for a device identifier matching a device identifier of a shared storage device hosted by the particular node, wherein the particular node is a different node than the host node; in response to finding a matching device identifier in the cluster configuration database, the particular node renaming, in a local configuration maintained at the particular node, a storage device associated with the matching device identifier with a unique device name assigned to that storage device in the cluster configuration database; and in response to a stimulus indicating configuration of an added node into the cluster: the added node determining whether or not the added node has a universally unique identifier (UUID) and, if not, the added node internally generating its own persistent self-assigned UUID; the added node searching the cluster configuration database for a temporary identifier associated with the added node; and in response to the added node locating the temporary identifier of the added node in the cluster configuration database, the added node writing its self-assigned UUID into the cluster configuration database and joining the cluster.” (claim 1).

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 7/5/2022 have been fully considered but they are moot in view of new grounds of rejection.
	As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Applicant argues “The word “incrementor” appears three times n the Martin publication, while the word “counter” appears twice. There is no teaching or suggestion in Martin that an “incrementer/counter” is provided within the same component for which a unique identifier is created… Martin fails to teach or suggest the limitations “combining the unique component identification with a respective current counter value of a respective counter unit arranged in the component, each respective counter unit comprising the component of the distributed system to which the unique component identification utilized is assigned” and “storing the incremented counter value as the respective current counter value in the respective counter unit arranged in the component”… Alger was cited for the features associated with storing an incremented counter value. However, Alger is directed to a centralized system and this publication fails to teach or suggest amended independent claim 1.”
In response, these arguments have been fully considered but they are moot in view of new grounds of rejection (see above); however, some of the arguments above are not deemed persuasive. 
First, regarding Applicant’s argument that “There is no teaching or suggestion in Martin that an “incrementer/counter” is provided within the same component for which a unique identifier is created…,” Applicant should note that the created identifier of claim 1 is not for the claimed component but for an information unit. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the combining step of combining a unique identifier of a component and a counter value of a counter arranged in the component is not for creating a unique identifier for the component. 
The combination of Martin and Alger teaches combining a unique identifier of a component and a counter value of a counter arranged in the component as Martin teaches [“The formation of the unique ID is described in Figure 6 with respect to sequence 600… the network address for the machine on which the object is being created is obtained… the process ID for the process that is creating the identifiable object is obtained… and the current local system time is obtained… In addition, a value from an incrementer associated with the process is obtained” (page 6, lines 33-41) where fig. 6 also shows the incrementer as being local]. Thus, according to Martin, the machine ID is a machine on which the object is being created and refers to the incrementer as local; where even though Martin does not expressly refer to the incrementer being in arranged in the machine or component, one of ordinary skill in the art would have found it obvious to explicitly have this local incrementer be arranged in the machine or component since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and doing so would at least provide flexibility of design and increased speed in the creation for the unique identifier for information units.
Regarding all other Claims not specifically traversed above and whose rejections were upheld, the Applicant contends that the listed claims are allowable by virtue of their dependence on other allowable claims. As this dependence is the sole rationale put forth for the allowability of said dependent claims, the Applicant is directed to the Examiner's remarks above. Additionally, any other arguments the Applicant made that were not specifically addressed in this Office Action appeared to directly rely on an argument presented elsewhere in the Applicant’s response that was traversed, rendered moot or found persuasive above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 7/5/2022.
CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-13 have received an action on the merits and are subject to a final rejection.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 13, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135